11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Catarino Mireles Rodriguez, Sr.,                * From the 266th District Court
                                                  of Erath County,
                                                  Trial Court No. 10838

Vs. No. 11-14-00217-CR                          * August 18, 2016

The State of Texas,                             * Memorandum Opinion by Bailey, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.